         Case 2:20-cv-00092-jmc Document 5 Filed 07/29/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                      FOR THE
                                DISTRICT OF VERMONT


Tyler Baker,

               Plaintiff,

               v.                                  Civil Action No. 2:20-cv-92

Pro Custom Solar LLC,

               Defendant.


                                      ORDER


      On or before August 14, 2020, Plaintiff shall return executed his Magistrate

Judge Assignment Form in accordance with Local Rule 73(c).

      Dated at Burlington, in the District of Vermont, this 29th day of July 2020.


                                             /s/ John M. Conroy            .
                                             John M. Conroy
                                             United States Magistrate Judge
